Citation Nr: 0526375	
Decision Date: 09/26/05    Archive Date: 10/05/05

DOCKET NO.  02-10 876A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
September 1963, during which he served on stateside postings 
and on deployments in Western Europe.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the Newark, 
New Jersey, Regional Office of the Department of Veterans 
Affairs (VA).  In April 2003, the veteran's claims file was 
transferred to the custody of the Philadelphia, Pennsylvania, 
VA Regional Office (RO).  


FINDING OF FACT

The medical evidence of record does not show the veteran's 
current low back disorder is related to his military service, 
or to any incident therein.


CONCLUSION OF LAW

A low back disability was not incurred in active service.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The Board notes that following the veteran's submission of 
his low back disability claim in January 2001, and prior to 
the initial adjudication of this claim, the RO provided him 
with express notice of the provisions of the VCAA in 
correspondence dated in April 2001 and June 2003, in which it 
explained how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  

A review of the claims file also shows that VA has conducted 
reasonable efforts to assist him in obtaining evidence 
necessary to substantiate his claim during the course this 
appeal.  His service medical records have been obtained, as 
well as his pertinent private medical treatment records and 
records considered by the Social Security Administration 
(SSA) with regard to his claim for SSA disability benefits.  
He has also been provided with a VA medical examination in 
May 2005, pursuant to the Board's remand of March 2005, in 
which a medical nexus opinion addressing the issue on appeal 
has been obtained and associated with the evidence.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Finally, he 
has not identified any additional, relevant evidence that has 
not otherwise been requested or obtained.  The veteran has 
been notified of the evidence and information necessary to 
substantiate his claim, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating the claim.  For 
these reasons, further development is not necessary to meet 
the requirements of 38 U.S.C.A. §§ 5103 and 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

The veteran's service medical records show that his spine and 
musculoskeletal system was clinically normal on pre-
enlistment examination in August 1961.  The records show that 
in December 1962 he was involved in a truck accident while 
stationed in Europe and that he injured his low back in the 
sacro-coccygeal area.  However, x-rays of his spine that were 
obtained immediately after the injury revealed no fracture or 
other abnormalities.  On separation examination in August 
1963 there were no abnormalities of his neurological system 
or spine and musculoskeletal system.  On his medical history 
questionnaire, he denied having any problems relating to his 
low back.

SSA records associated with the claim show that the veteran 
was employed as a sales representative and that he was deemed 
to have been disabled by several medical conditions, 
including degenerative disc disease of the lumbar spine, 
since September 1994.

Post-service medical records current diagnoses of severe 
lumbosacral spondylosis and degenerative disease affecting 
the veteran's lumbosacral spine.  The earliest objective 
medical report indicating the presence of a chronic low back 
disability is a private radiological report dated in July 
1994 that shows a diagnosis of degenerative changes affecting 
his L2-L3 and L5-S1 vertebrae.  A private treatment report 
dated in October 1995 shows that the veteran reported having 
a history of low back pain that went back approximately 15 to 
20 years.

At a January 2005 hearing before the Board, the veteran and 
his witness testified, in pertinent part, that he sustained a 
back injury during a motor vehicle accident in service.  
According to his account, he was riding in a truck laden with 
personnel and heavy boxes of ammunition which had overturned.  
The boxes of ammunition fell on the veteran, causing 
contusion injuries to his back.  Ever since the accident, he 
experienced recurring low back pain which became 
progressively worse over the years.  

The report of a May 2005 VA examination of the veteran's 
spine shows that the reviewing physician had reviewed the 
veteran's pertinent medical history prior to conducting his 
evaluation.  After the examination, the physician opined that

[g]iven the fact that the patient, six months 
after the original injury did not identify any 
sequelae of this injury, and the absence of any 
proof that patient was complaining of low back or 
other spinal pain for many years until the 
1980's, I must conclude that it is more likely 
than not that the patient's current diagnosis of 
degenerative joint disease of the spine is 
unrelated to the accident that occurred in 
December 1962 while he was in the service.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service, or if pre-existing such 
service, was aggravated therein.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  Service connection may also be granted 
for any disease diagnosed after discharge from active duty 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Moreover, in the case of arthritis, 
service connection may be granted if such disease is 
manifested in service, or manifested to a compensable degree 
within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Additionally, with a chronic disability or disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
low back pain in service will permit service connection for a 
chronic low back disability due to arthritis, first shown as 
a clear-cut clinical entity, at some later date.  For the 
showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the disease identity is established, there is no requirement 
of evidentiary showing of continuity.  Continuity of 
symptomatology is required only where the condition noted 
during service (or in the presumptive period) is not, in 
fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran's service medical records show that he sustained 
a back injury during a truck accident in December 1962, with 
no abnormality of the spine on x-ray.  No further complaints 
of back pain or any abnormalities on clinical examination of 
his spine and musculoskeletal system were found at separation 
in August 1963.

The veteran reports that he has had an ongoing low back 
disability manifested by recurring low back pain ever since 
leaving service.  However, his assertions are not 
substantiated by the objective medical evidence.  The post-
service medical records show that he was treated for a low 
back disability that was first diagnosed in 1994 and, 
according to his statements at the time of these treatments, 
had begun approximately 15 to 20 years earlier, which 
indicates onset of symptoms beginning some time in the mid-
1970's at the earliest.  The opinion of the VA physician who 
examined with veteran in May 2005 was that there was no 
causative relationship between his current low back diagnoses 
and his history of back injury in service over 40 years 
earlier.  In view of the foregoing discussion, the Board 
concludes that the objective medical evidence does not 
corroborate the veteran's factual assertions, notwithstanding 
his and his spouse's testimony of continuity of low back 
symptomatology since his discharge from active duty, and does 
not establish a nexus between his current low back disability 
and his period of military service.  Accordingly, service 
connection for a low back disability is not warranted.


ORDER

Service connection for a chronic low back disability is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


